DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerundt (US 20140229054) in further view of Huang (US 7574074).
Claim 1; 
Gerundt teaches a leaning vehicle turning in a leaning posture comprising (¶0004 – bicycle considered to meet limitations of leaning vehicle): a leaning frame structure that, with respect to a left-right direction of the leaning vehicle, leans left during a left turn, and leans right during a right turn; and a leaning frame structure damage notification unit (¶0015 – ‘acceleration sensor’) that, when the leaning frame structure receives an impact caused by a fall of the leaning vehicle in a left direction or a right direction in a case where the impact causes damage to a non-visible part of the leaning frame structure by detecting changes in vibration propagating between two points (-frame considered three-dimensional) in the leaning frame structure as viewed in the left-right direction, and wherein the state changing portion (¶0012 – visual or acoustic display device), when the leaning frame structure receives the impact (-vibrational sensors considered capable in determining impact) that causes the damage to the non-visible part of the leaning frame structure, changes a state of the state changing portion into a predetermined state (-display device indicates stress), Gerundt does not teach a fiber-reinforced resin frame. Gerundt also does not teach a state changing portion being a layer that is provided in the leaning frame structure, and has a color different from a color of the fiber-reinforced resin, a layer that is provided in the leaning frame structure, and changes its color when a force is applied to the non-visible part of the leaning frame structure, or a painted portion that is formed on the leaning frame structure, and emits light when the damage is caused to the non-visible part of the leaning frame structure, and the leaning frame structure damage notification unit makes a notification of the damage that has been caused in the non-visible part of the leaning frame structure without damaging the part in the visible range of the leaning frame structure, based on the change to the predetermined state of the state changing portion.
Huang teaches a leaning vehicle (Fig. 1) turning in a leaning posture comprising: a leaning frame structure 10 that, with respect to a left-right direction of the leaning vehicle, leans left during a left turn, and leans right during a right turn, (-vehicle considered capable to turn with leaning inputs) and is made of a material containing fiber-reinforced resin (Col. 2, Lines 17-18), namely carbon fiber; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a fiber-reinforced resin of Huang in place of the frame of Gerundt to allow for reduced vehicle weight and improved strength. (Huang, Col. 1, Lines 23-44) This would provide for the benefit of reduced weight of the vehicle and therefore provide for improved propulsion efficiency. 
Claim 14;
Gerundt teaches the leaning frame structure damage notification unit includes a detection unit (140/150 – accelerometer/sensor) that directly, indirectly, or electrically detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure.
Claims 15-16; 
Gerundt teaches the detection unit (140/150 – accelerometer/sensor) directly detects the impact (-vibrational sensors considered capable in determining impact) that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure and without damaging a part in a visible range. (¶0014 -sensors considered capable in determining degradation of non-visible portions of a component)
Claims 17, 20-22; 
Gerundt as modified teaches the fiber-reinforced resin is carbon-fiber-reinforced resin made by reinforcing resin with carbon fibers. (Huang, Col. 2, Lines 17-18)
Response to Arguments
Applicant’s arguments with respect to claims 1, 14-17, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611          


                                                                                                                                                        
                                                                                                                                                                                              /JACOB B MEYER/Primary Examiner, Art Unit 3618